UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7810



MALCOM MAXWELL RYIDU-X, a/k/a Richard Edward
Janey,

                                              Plaintiff - Appellant,

          versus


MARYLAND DIVISION OF CORRECTION; STUART O.
SIMMS, Secretary; MR. NINES, CMS II; S. A.
WILSON, CO II, Assistant Coordinator; L. K.
NATALE, CO II,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey, II, Senior District
Judge. (CA-01-1759)


Submitted:   February 21, 2002             Decided:   March 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcom Maxwell Ryidu-X, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, David Phelps Kennedy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Malcom Maxwell Ryidu-X appeals from the district court’s order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint because he failed to inform the court of his change

of address.   Our review of the record and the district court’s

opinion discloses no reversible error.   Accordingly, we affirm on

the district court’s reasoning.      Ryidu-X v. Maryland Dep’t of

Correction, No. CA-01-1759 (D. Md. filed Sept. 24, 2001; entered

Sept. 25, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2